Citation Nr: 1547622	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  08-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for chronic bronchitis.

2. Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), bipolar disorder and anxiety disorder, to include as secondary to service-connected disabilities.
 
3. Entitlement to an initial compensable evaluation for bilateral hearing loss.

4. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA), dated in February 2008, September 2011, and July 2012.  

In March 2014 the Board denied the issue of entitlement to a rating higher than 10 percent for chronic bronchitis.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015 the Court issued an order that granted a Joint Motion for Remand (Joint Motion) filed by counsel for both parties that same month, vacated in part the Board's March 2014 decision to the extent that it denied a rating higher than 10 percent for chronic bronchitis, and remanded the matter on appeal to the Board for action in compliance with the Joint Motion.

In March 2014, the Board also remanded the issues of service connection for an acquired psychiatric disorder and a seizure disorder, an initial compensable rating for bilateral hearing loss, and TDIU.  In the March 2014 remand, the Board noted that even though a claim of service connection for anxiety and depression was certified to the Board separate from a previously remanded claim of service connection for an acquired psychiatric disorder to include PTSD and bipolar disorder, the claims were being merged as one for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the March 2014 decision, the Board granted service connection for right ear hearing loss and in the remand directives instructed that the issue of a compensable rating for bilateral hearing loss be readjudicated.  The RO in a March 2014 rating decision implemented the Board's decision to grant service connection for right ear hearing loss and combined it with the noncompensable evaluation already assigned for left ear hearing loss.  Thus the issue on appeal is an initial compensable rating for bilateral hearing loss.  

In a rating decision in January 2015 the AOJ granted service connection for tonic-clonic seizures or grand mal generalized convulsive seizures (claimed as epileptic condition/seizures).  Thus the issue of service connection for a seizure disorder is no longer in appellate status.  

The Board acknowledges that the Veteran submitted a notice of disagreement in August 2015 with an "undated decision" denying him reimbursement for travel expenses.  That decision does not appear in the physical and electronic record.  Such suggests that the AOJ in the matter may be in the process of taking action on this relatively recent action.  In any event, without the actual adverse decision, it would be premature to remand this claim for the issuance of Statement of the Case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  The matter is thereby referred to the AOJ for appropriate action.  

In addition to the paper claims file, there are additional records in the Veteran's Virtual VA and VBMS (Veterans Benefits Management System) folders, which have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the May 2015 Joint Motion, the parties agreed that a remand was required because the Board erred by relying on a VA medical opinion that was not adequate for rating purposes.  They noted that after the Veteran was afforded VA examinations in July 2011 and June 2012, another medical opinion was requested in order for the examiner to determine whether the FEV-1, FEV-1/FVC or DLCO (diffusion capacity of the lung for carbon monoxide by the single breath method) most accurately represent the level of disability caused by the chronic bronchitis.  The parties noted that a reconciliation of differing pulmonary function test (PFT) results was significant.  When there is a disparity in PFT results, the pulmonary condition is to be rated based on "the test result that the examiner states most accurately reflects the level of disability." 38 C.F.R. § 4.96(d)(6).  They indicated that obtaining this medical opinion was significant because the different PFT results in this case would suggest entitlement to different levels of compensation.  

An addendum opinion was obtained in November 2012 and the examiner determined that the June 2012 FEV1/FVC (76%) appears to be the most current level of functioning due to any respiratory disease that the Veteran may have.  The parties to the Joint Motion found that the VA examiner did not provide a rationale for this opinion and cited to Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  They further stated that the examiner did not specify which PFT result was the most accurate.  They noted that the examiner opined that the diagnosis of chronic bronchitis "does not exist" without identifying the Veteran's current diagnosis and that the opinion conflicts with the fact that service connection is in effect for chronic bronchitis and the other medical evidence of record reflecting a diagnosis of chronic bronchitis.  Thus the parties agreed that the November 2012 VA addendum opinion does not sufficiently describe the Veteran's condition, to include the current diagnosis, to allow for a fully informed decision, and determined that a remand is warranted for the Board to ensure compliance with the duty to assist.

The Veteran also was afforded a VA examination in February 2015.  While the February 2015 VA examiner determined that the FEV-1/FVC most accurately reflect the Veteran's level of disability, he did not provide a rationale for the opinion nor did he provide the DLCO findings.  Thus a remand is necessary in order for the Veteran to be afforded a VA respiratory examination which addresses the concerns of the parties to the Joint Motion.  


As for the Veteran's claim of service connection for an acquired psychiatric disorder, the Board remanded the issue in May 2014 for a VA examination for the examiner in part to provide a summary of all the Veteran's currently diagnosed psychiatric disorders.  Subsequently on VA examination in May 2014, the examiner determined that per the DSM-5 criteria, the Veteran has a diagnosis of bipolar affective disorder and that he had a long-standing condition of adjustment disorder with anxiety, which is why the bipolar affective disorder is continuation of that diagnosis, not a new diagnosis.  The assessment was bipolar affective disorder and chronic adjustment disorder per DSM-5.  

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  In the instant case, the claim of service connection for an acquired psychiatric disorder was pending before the Board prior to August 4, 2014 (the Veteran perfected his appeal in April 2008 and the Board remanded the issue for further development in March 2014).  Thus in the instant case, the criteria that must be used for psychiatric diagnoses are the DSM-IV, not the DSM-5.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  In light of these facts, a new VA examination is necessary.  

The Veteran's claim for TDIU is impacted by the outcome of the claims being remanded herein, to specifically include the claim of service connection for an acquired psychiatric disorder and a rating higher than 10 percent for chronic bronchitis.  The Court has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the TDIU claim must be remanded to the AOJ in accordance with the holding in Harris to allow the AOJ to fully develop and adjudicate any outstanding claims.

In the March 2014 remand, the Board instructed that if the Veteran's claims for an acquire psychiatric disorder, an initial rating for bilateral hearing loss, and TDIU were not granted, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be given an appropriate period of time to respond.  The most recent SSOC regarding these claims was issued in April 2013 and thus predates VA psychiatric examinations and opinions dated in May 2014, February 2015, and April 2015 and the VA audiological examination in April 2014.  The Veteran has not waived initial consideration of the evidence by the AOJ and an issuance of a SSOC is necessary.  See 38 C.F.R. § 20.1304.  Moreover, the AOJ did not comply with the Board's directive to issue a SSOC and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected chronic bronchitis.  The claims file and electronic records must be made available to the examiner for review. All necessary tests must be conducted.  The examiner is advised that the Veteran is service connected for chronic bronchitis and the issue of whether he has a diagnosis of chronic bronchitis need not be readdressed.  

After reviewing the claims file, including the relevant medical records and the Veteran's statements, the examiner must provide an accurate and fully descriptive assessment regarding the current severity of the Veteran's chronic bronchitis.  The examiner must report the Veteran's FEV-1; FEV-1/FVC; DLCO (SB); and maximum exercise capacity as measured by oxygen consumption (in ml/kg/min). 

The examiner must specifically determine which test result accurately reflects the level of disability with an explanation for the conclusions reached.  

The examiner must also determine whether the Veteran (a) has cor pulmonale; (b) has right ventricular hypertrophy; (c) has pulmonary hypertension (as shown by echo or cardiac catheterization); (d) has episodes of acute respiratory failure; or (e) requires outpatient oxygen therapy.

A complete rationale for all opinions must be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

2. Schedule the Veteran for a VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder.  The claims file and electronic records must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including psychological testing, should be performed and all findings should be reported in detail.  Based on the examination and review of the record, the examiner must provide a summary of all currently diagnosed acquired psychiatric disorders per the DSM-IV criteria and, for each such diagnosis, address the following:

a. Is it at least as likely as not (probability of at least 50 percent) that the disorder is etiologically related to the Veteran's active service?

b. If (a) is answered in the negative is it at least as likely as not (probability of at least 50 percent) that the disorder is proximately due to (caused by) or aggravated (chronically worsened) by a service-connected disability, to include the service-connected seizure disorder, tension headaches, and chronic bronchitis?  In offering this opinion, the question of aggravation must be specifically addressed.

A complete rationale for all opinions must be provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.

3. Review the expanded record and accomplish any other development deemed necessary with regards to the Veteran's claim for TDIU, to include medical examinations and/or referral for extraschedular consideration.  

4. After completing all indicated development, the AOJ must readjudicate the issues of service connection for an acquired psychiatric disorder, claimed as PTSD, bipolar disorder and anxiety disorder, to include as secondary to service-connected disabilities; entitlement to an initial compensable evaluation for bilateral hearing loss; entitlement to a rating higher than 10 percent for chronic bronchitis, and entitlement to TDIU.  If any of these issues remains denied, the Veteran and his attorney must be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




